[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
This is basically an action for an accounting. After the plaintiff had presented his case and rested, the defendant moved to dismiss the action claiming that the plaintiff had not made out a prima facie case.
The problem concerns the proceeds of the sale of a house formerly owned by Martha Parker, of whom the plaintiff had been appointed conservator of her estate by the Probate Court for Shelton. The money was deposited in a checking account in the Great Country Bank in Ansonia. The account was in the names of Mrs. Parker and the defendant jointly. The defendant had been paying bills from this account for Mrs. Parker who had been living in the Wicke Health Center in Shelton from January 1987 on. In 1987 and 1988 five withdrawals were made from the account in the form of four cashier's checks with the defendant as payee and one for a money order for cash which the defendant endorsed. These five withdrawals totalled $24,600.
Although the plaintiff has tried to find out what the defendant did with this money, the defendant has refused to tell him and this action then was begun.
This is the classic case for an accounting. See McDonald v. Hartford Trust Co., 104 Conn. 169 at 187. The court finds that the plaintiff has made a prima facie case for an accounting.
The defendant's motion to dismiss is denied.
The matter will be assigned for further proceedings at the attorney's convenience.
THOMAS J. O'SULLIVAN, TRIAL REFEREE